Title: From Thomas Jefferson to Charles Bonnycastle, 21 April 1826
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monto
Apr. 21. 26.
I omitted, in conversn with you yesterday to observe on the arrangement of the Elliptical Lecturing room that one third of the whole Area may be saved by the use of lap boards for writing on instead of tables, the room will hold half as many again, and, the expence & lumber of tables be spared. a bit of thin board 12. I. square covered or not with cloth to every person is really a more convenient way of writing  than a table I am now writing on such an one, and often use it of preference it may be left always on the sitting bench so as to be ready at hand when wanted. a bit of paste board, if preferred, might be furnished. I pray you to  think on this  for the economy of room, and as equivalent to the enlargemt of the room by one half. I salute you with frdship & esteemTh: J.